IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 46160/46161

STATE OF IDAHO,                                  )
                                                 )    Filed: April 30, 2020
       Plaintiff-Respondent,                     )
                                                 )    Karel A. Lehrman, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
DAMEAN DEAN ESPINOZA,                            )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgments of conviction for possession of a controlled substance with intent to
       deliver and for possession of a controlled substance, vacated; order denying
       motions to suppress, reversed; and consolidated cases remanded.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jeffery D. Nye, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Damean Dean Espinoza challenges the district court’s denial of his motions to suppress
in these consolidated cases. Based on the Idaho Supreme Court’s decision in State v. Clarke,
165 Idaho 393, 446 P.3d 451 (2019), we reverse the district court’s order, vacate the judgments
of conviction, and remand for further proceedings.
                                                 I.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a

                                                 1
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                II.
                                           ANALYSIS
       In August 2017, Espinoza was arrested for misdemeanor assault after two officers
responded to a report of an assault at a gas station. Neither officer observed the assault, but the
officers arrested Espinoza based on their interviews with him and the alleged victim. During a
search incident to Espinoza’s arrest, the officers found what they believed to be heroin on his
person. In January 2018, an arrest warrant was issued for Espinoza based on the heroin found
during his August 2017 arrest. Espinoza was arrested pursuant to the warrant while he was
driving. During a search incident to his January 2018 arrest, officers found heroin and other
contraband on Espinoza and in his car.
       As a result of Espinoza’s August 2017 arrest, the State charged Espinoza with possession
of a controlled substance with intent to deliver, Idaho Code § 37-2732(a)(1). As a result of
Espinoza’s January 2018 arrest, the State charged Espinoza with trafficking in heroin, I.C. § 37-
2732B(a)(6)(A), and also with two misdemeanors: driving while suspended, I.C. § 18-8001, and
possession of drug paraphernalia, I.C. § 37-2734A(1). Espinoza filed motions to suppress in
both cases, and the cases were consolidated.
       In support of his motions to suppress, Espinoza argued his August 2017 arrest violated
Article I, Section 17 of the Idaho Constitution because the arrest was for a “completed
misdemeanor,” namely a misdemeanor “which is no longer in progress when the officer arrives
on the scene.” See Clarke, 165 Idaho at 454 n.6, 446 P.3d at 398 n.6 (defining “completed
misdemeanor”). Based on the unlawful nature of his August 2017 arrest, Espinoza argued the
district court had to suppress all of the evidence from his August 2017 and his January 2018
arrests. The court found that neither officer observed the assault giving rise to Espinoza’s
August 2017 arrest and that “the basis for the [January 2018] arrest warrant was the evidence
discovered as a result of a search incident to [the August 2017] arrest.” Despite that the officers
did not observe Espinoza assault the victim, the court ruled that Espinoza’s August 2017 arrest
for misdemeanor assault was lawful, and it denied his motions to suppress.

                                                2
       Thereafter, Espinoza pled guilty to possession of a controlled substance with intent to
deliver and to an amended charge of possession of a controlled substance, and the State agreed to
dismiss the remaining charges. As a condition of his plea, Espinoza reserved his right to appeal
the district court’s denial of his motions to suppress. Espinoza timely appealed.
       Subsequently, Espinoza moved to suspend his appeals until the Idaho Supreme Court
resolved (in another appeal pending before the Court) the issue of whether an arrest for a
misdemeanor completed outside an officer’s presence is unlawful. The Court granted Espinoza’s
motion. Subsequently, the Court held in Clarke that “the framers of the Idaho Constitution
understood that Article I, section 17 prohibited warrantless arrests for completed misdemeanors.”
Id. at 399, 446 P.3d at 457.
       Based on Clarke, Espinoza argues the district court erred by denying his motions to
suppress. Specifically, he argues that his August 2017 arrest for a completed misdemeanor
violated the Idaho Constitution and that the exclusionary rule requires suppression of all of the
evidence seized during his August 2017 and his January 2018 arrests. See State v. Rowland, 158
Idaho 784, 786-87, 352 P.3d 506, 508-09 (Ct. App. 2015) (noting exclusionary rule bars
admission or use of evidence gathered pursuant to illegal search). The State agrees that Clarke
controls.
                                               III.
                                        CONCLUSION
       Accordingly, we hold that the Idaho Supreme Court’s decision in Clarke requires the
suppression of all of the evidence obtained during Espinoza’s August 2017 and his January 2018
arrests. Consequently, we reverse the district court’s order denying Espinoza’s motions to
suppress, vacate the judgments of conviction, and remand these consolidated cases for further
proceedings consistent with this opinion.
       Chief Judge HUSKEY and Judge GRATTON CONCUR.




                                                3